Citation Nr: 1600809	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from December 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at hearing in October 2015 before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appear to be outstanding private treatment records.  The record indicates that the Veteran received private treatment from Wenatchee Valley Medical Center, Columbia Basin Family Medical, and Dr. Roth.  The Board notes that treatment records from Dr. Roth have not been obtained.  Additionally, while treatment records from Wenatchee Valley Medical Center and Columbia Basin Family Medical were obtained in 2010, given that 5 years has elapsed since private treatment records were obtained from these providers, on remand all outstanding private treatment records and any updated treatment records should be obtained. 

Additionally, the evidence of record indicates that the Veteran's diabetes has worsened since his last VA examination in September 2013.  At his October 2015 hearing, the Veteran testified that his hypoglycemic episodes had increased during the last three years from several times a month to several times per week.  Additionally, he testified that he took both insulin and Metformin.  At the time of his September 2013 VA examination, it was noted that the Veteran only took insulin.  As the Veteran's testimony supports a finding of worsening, a contemporaneous VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from November 2013 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated treatment records related to his diabetes or complications thereof, to include records from Wenatchee Valley Medical Center, Columbia Basin Family Medical, and Dr. Roth.

The RO must make two attempts to obtain any provide medical records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with an appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

With regard to regulation of activities, the examiner should address the Veteran's lay statements that he had to limit his veterinary practice to small animals because treating large animals was too strenuous.  

All opinions should be accompanied by a complete rationale.

4.  Finally, readjudicate the claim.  If the benefit sought is not granted in full, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning it to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




